Exhibit 10.1




SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 6, 2018, is by and among PMI HOLDINGS, INC., a Delaware corporation
(the “Borrower”), the Guarantors, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent on behalf of the Lenders under the Credit Agreement (as
hereinafter defined) (as successor to Antares Capital LP (as successor to
General Electric Capital Corporation)) (in such capacity, the “Agent”), and the
Lenders party hereto.


W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Agent are parties to
that certain Credit Agreement dated as of August 28, 2014 (as amended by that
certain First Amendment to Credit Agreement, dated as of October 31, 2016, and
as further amended, modified, extended, restated, amended and restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement);


WHEREAS, the Credit Parties have requested that the Lenders make certain
amendments to the Credit Agreement as set forth herein; and


WHEREAS, the Lenders have agreed to amend the Credit Agreement, in each case
subject to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    Amendment to Section 1.9(a)(i). Section 1.9(a)(i) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


(i)    The principal amount of the Term Loan shall be paid in installments on
the dates and in the respective amounts shown below:
Date of Payment
Amount of Term
Loan Payment
March 31, 2015
$700,000.00
June 29, 2015
$700,000.00
September 28, 2015
$700,000.00
December 28, 2015
$700,000.00
 
 
March 28, 2016
$700,000.00
June 27, 2016
$700,000.00
September 26, 2016
$1,400,000.00
January 2, 2017
$2,100,000.00





--------------------------------------------------------------------------------




Date of Payment
Amount of Term
Loan Payment
 
 
April 3, 2017
$2,100,000.00
July 3, 2017
$2,100,000.00
October 2, 2017
$2,100,000.00
January 1, 2018
$2,100,000.00
 
 
April 2, 2018
$2,100,000.00
July 2, 2018
$2,100,000.00
Second Amendment Effective Date
$191,666.67
December 31, 2018
$2,100,000.00
 
 
April 1, 2019
$2,100,000.00
July 1, 2019
$2,100,000.00
September 30, 2019
$2,100,000.00
December 30, 2019
$2,100,000.00
 
 
March 30, 2020
$2,100,000.00
June 29, 2020
$2,100,000.00
August 28, 2020
$66,908,333.33



The final scheduled installment of the Term Loan shall, in any event, be in an
amount equal to the entire remaining principal balance of the Term Loan.


For the avoidance of doubt, (i) the principal amount of the Term Loan payment
due on the Second Amendment Effective Date takes into account the application of
prepayments made by the Borrower on the Term Loan prior to the Second Amendment
Effective Date and (ii) no further adjustments shall be made to reduce the
principal amounts of the Term Loan payments set forth above with respect to any
prepayments made by the Borrower on the Term Loan prior to the Second Amendment
Effective Date.


1.2    Amendment to Section 1.10(b). Clause (iii) of Section 1.10(b) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


(iii)    multiplied by:
(A)    (x) for the period commencing on the Closing Date through the last day of
the calendar month during which financial statements for the Fiscal Period
ending December 29, 2014 are delivered, one half of one percent (0.50%) per
annum; and (y) for the period commencing on the Second Amendment Effective Date
through the last day of the calendar month during which financial statements for
the Fiscal Period ending April 1, 2019 are delivered, one half of one percent
(0.50%) per annum; and
(B)    thereafter, if the Leverage Ratio as demonstrated in the last Compliance
Certificate delivered to Agent by Borrower pursuant to Section 4.2 hereof is




--------------------------------------------------------------------------------




(x) greater than 3.00, one half of one percent (0.50%) per annum and (y) less
than or equal to 3.00, three hundred seventy five hundreds of one percent
(0.375%) per annum.
1.3    Amendment to Section 5.11. Section 5.11 of the Credit Agreement is hereby
amended by (i) deleting the word “and” at the end of sub-clause (ii) of each of
clause (b), (c) and (h) therein, (ii) inserting the word “and” at the end of
sub-clause (iii) of each of clause (b), (c) and (h) therein, and (iii) inserting
the following sub-clause (iv) at the end of each of clause (b), (c) and (h)
therein, respectively:


(iv)    as of the last day of the most recent Fiscal Quarter for which financial
statements have been delivered pursuant to Section 4.1(c), the Leverage Ratio
recomputed on a pro forma basis after giving effect to such Restricted Payment
shall not exceed 3.25 to 1.00;
1.4    Amendment to Section 5.11(g). Clause (z) of Section 5.11(g) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


(z) (I) both before and after giving effect to any payment pursuant to the
foregoing clause (iii) with respect to the Miller Note, “Availability” is not
less than $7,000,000 (it being understood and agreed that all Revolving Loans
outstanding at such time shall be repaid in full within ten (10) Business Days
of such payment) and (x) unrestricted cash and Cash Equivalents of Credit
Parties and their Subsidiaries and (y) cash and Cash Equivalents of Credit
Parties and their Subsidiaries held in deposit accounts or securities accounts
subject to a Control Agreement is not less than $1,000,000; and (II) both before
and after giving effect to any payment pursuant to the foregoing clause (iv)
with respect to the Drake Enterprises Note, “Availability” plus (x) unrestricted
cash and Cash Equivalents of Credit Parties and their Subsidiaries and (y) cash
and Cash Equivalents of Credit Parties and their Subsidiaries held in deposit
accounts or securities accounts subject to a Control Agreement is not less than
$1,000,000;
1.5    Amendment to Section 5.17. Section 5.17 of the Credit Agreement is hereby
amended by inserting the following sentence at the end thereof:


The Borrower will (a) notify the Agent and each Lender that previously received
a Beneficial Ownership Certification of any change in the information provided
in the Beneficial Ownership Certification that would result in a change to the
list of beneficial owners identified therein and (b) promptly upon the
reasonable request of the Agent or any Lender, provide the Agent or such Lender,
as the case may be, any information or documentation requested by it for
purposes of complying with the Beneficial Ownership Regulation.


1.6    Amendment to Section 6.2. Section 6.2 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


6.2    Leverage Ratio. The Credit Parties shall not permit the Leverage Ratio
for the period of twelve (12) consecutive Fiscal Periods ending as of any date
set forth below to be greater than the maximum ratio set forth in the table
below opposite such date:
Date
Maximum Leverage Ratio
September 29, 2014
5.75
December 29, 2014
5.75
March 30, 2015
5.75





--------------------------------------------------------------------------------




Date
Maximum Leverage Ratio
June 29, 2015
5.75
September 28, 2015
5.50
December 28, 2015
5.25
March 28, 2016
5.25
June 27, 2016
5.25
September 26, 2016
5.00
January 2, 2017
5.25
April 3, 2017
5.25
July 3, 2017
5.25
October 2, 2017
5.25
January 1, 2018
5.25
April 2, 2018
5.00
July 2, 2018
5.00
October 1, 2018
4.75
December 31, 2018
4.75
April 1, 2019
4.75
July 1, 2019
4.75
September 30, 2019 and the last day of each Fiscal Quarter thereafter
4.50



“Leverage Ratio” shall be calculated in the manner set forth in Exhibit 4.2(b).
1.7    Amendment to Article X. Article X of the Credit Agreement is hereby
amended by inserting the following new Section 10.8 at the end thereof:


Section 10.8    Alternative Rate of Interest. Notwithstanding anything to the
contrary in Section 10.5, if the Agent has made the determination (such
determination to be conclusive absent manifest error) that (i) the circumstances
described in Section 10.5 have arisen and that such circumstances are unlikely
to be temporary, (ii) any applicable interest rate specified herein is no longer
a widely recognized benchmark rate for newly originated loans in the syndicated
loan market in the applicable currency or (iii) the applicable supervisor or
administrator (if any) of any applicable interest rate specified herein or any
Governmental Authority having, or purporting to have, jurisdiction over the
Agent has made a public statement identifying a specific date after which any
applicable interest rate specified herein shall no longer be used for
determining interest rates for loans in the syndicated loan market in the
applicable currency, then the Agent may, to the extent practicable (in
consultation with the Borrower and as determined by the Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 10.5 or Section 10.8 occurs with respect
to the Replacement Rate or (B) the Required Lenders (directly, or through the
Agent) notify the Borrower that the Replacement Rate does not adequately and
fairly reflect the cost to the Lenders of funding the Loans bearing interest at
the Replacement Rate. In connection with the establishment and application of
the Replacement Rate, this Agreement and the other Loan Documents shall be
amended solely with the consent of the Agent and the Borrower, as may be
necessary or appropriate, in the opinion of the




--------------------------------------------------------------------------------




Agent, to effect the provisions of this Section 10.8. Notwithstanding anything
to the contrary in this Agreement or the other Loan Documents, such amendment
shall become effective without any further action or consent of any other party
to this Agreement so long as the Agent shall not have received, within five (5)
Business Days of the delivery of such amendment to the Lenders, written notices
from such Lenders that in the aggregate constitute Required Lenders, with each
such notice stating that such Lender objects to such amendment (which such
notice shall note with specificity the particular provisions of the amendment to
which such Lender objects). To the extent the Replacement Rate is approved by
the Agent in connection with this Section 10.8, the Replacement Rate shall be
applied in a manner consistent with market practice; provided that, in each
case, to the extent such market practice is not administratively feasible for
the Agent, such Replacement Rate shall be applied as otherwise reasonably
determined by the Agent (it being understood that any such modification by the
Agent shall not require the consent of, or consultation with, any of the
Lenders).
1.8    Amendment to definition of “Aggregate Revolving Loan Commitment”. The
definition of “Aggregate Revolving Loan Commitment” in Section 11.1 of the
Credit Agreement is hereby amended to add the following sentence at the end
thereof:


As of the Second Amendment Effective Date, the Aggregate Revolving Loan
Commitment shall be in the amount of $7,500,000.


1.9    Amendment to definition of “Applicable Margin”. Clauses (a) and (b) of
the definition of “Applicable Margin” in Section 11.1 of the Credit Agreement
(including the pricing grid set forth therein) is hereby amended and restated in
its entirety to read as follows:


(a)    (x) for the period commencing on the Closing Date through ninety (90)
days thereafter and in no event later than the fifth (5th) Business Day
following the date financial statements for the last Fiscal Period of the Fiscal
Quarter ending December 30, 2014 are delivered, (i) if a Base Rate Loan, 2.25%
per annum and (ii) if a LIBOR Rate Loan, 3.25% per annum; and (y) for the period
commencing on the Second Amendment Effective Date through the fifth (5th)
Business Day following the date financial statements for the last Fiscal Period
of the Fiscal Quarter ending April 1, 2019 are delivered, (i) if a Base Rate
Loan, 3.00% per annum and (ii) if a LIBOR Rate Loan, 4.00% per annum; and
(b)    thereafter, the Applicable Margin shall equal the applicable LIBOR margin
or Base Rate margin in effect from time to time determined as set forth below
based upon the applicable Leverage Ratio then in effect pursuant to the
appropriate column under the table below:
Revolving Loans, Swing Loans and Term Loan
Leverage Ratio
LIBOR Margin
Base Rate Margin
Greater than 4.00x
4.00%
3.00%
Equal to or Less than 4.00x but greater than 3.00x
3.75%
2.75%
Equal to or Less than 3.00x but greater than 2.00x
3.50%
2.50%
Equal to or Less than 2.00x
3.00%
2.00%







--------------------------------------------------------------------------------




1.10    Amendment to definition of “Revolving Termination Date”. The definition
of “Revolving Termination Date” in Section 11.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


“Revolving Termination Date” means the earlier to occur of: (a) August 28, 2020;
and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.
1.11    Amendment to Section 11.1. Section 11.1 of the Credit Agreement is
hereby amended by inserting the following new definitions in the appropriate
alphabetical order therein:


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“Second Amendment Effective Date” means November 6, 2018.
1.12    Amendment to Section 11.13. Section 11.3 of the Credit Agreement is
hereby amended by inserting the following new sentence at the end thereof:


The Borrower, the Agent and the Required Lenders agree to modify the accounting
principles used in the preparation of any financial statements to incorporate
all accounting principles adopted by the Borrower at the start of the Borrower’s
2018 fiscal year including, but not limited to, the adoption of Accounting
Standards Update No. 2014-09, Revenue from Contract with Customers (Topic 606).
The preparation of financial statements incorporating the changes outlined
herein may be used for purposes of measuring compliance with any provision of
Article V or VI and for preparation of financial statements, Compliance
Certificates and similar documents provided hereunder.
1.13    Amendment to Schedule 1.1(b). The Revolving Loan Commitments referenced
on Schedule 1.1(b) to the Credit Agreement are hereby amended as set forth on
Schedule 1.1(b) attached hereto. Each party hereto acknowledges, agrees and
confirms that such Schedule 1.1(b) reflects the Revolving Loan Commitments of
all of the Lenders under the Credit Agreement after giving effect to this
Amendment.


ARTICLE II
CONDITIONS


2.1    Closing Conditions. This Amendment shall be deemed effective as of the
date set forth above upon satisfaction of the following conditions:


(a)    Executed Amendment. The Agent shall have received a copy of this
Amendment duly executed by each of the Credit Parties, the Agent and the
Lenders.


(b)    Closing Certificates; Etc. The Agent shall have received each of the
following in form and substance reasonably satisfactory to the Agent:


(i)    Officer’s Certificate. A certificate from an authorized officer of the
Borrower to the effect that (A) all representations and warranties of the Credit
Parties contained in this Amendment and the other Loan Documents are true and
correct in all




--------------------------------------------------------------------------------




material respects (without duplication of any materiality qualifier contained
therein) as of the date hereof, except to the extent that such representation or
warranty expressly relates to an earlier date (in which event such
representations and warranties were untrue or incorrect in any material respect
(without duplication of any materiality qualifier contained therein) as of such
earlier date; and (B)  no Default or Event of Default has occurred and is
continuing.


(ii)    Certificate of Secretary of each Credit Party. A certificate of an
authorized officer of each Credit Party (A) certifying that such Credit Party
has not modified its bylaws, operating agreement, partnership agreement or like
document since the Closing Date or, if such documents have not previously been
delivered or have been so modified, attaching copies of such documents and (B)
attaching copies of resolutions of such Credit Party approving the transactions
contemplated in connection with this Amendment and authorizing execution and
delivery of this Amendment and any other related Loan Documents.


(iii)    Certificates of Good Standing. Copies of certificates of good standing,
existence or the like of a recent date for each of the Credit Parties from the
appropriate Governmental Authority of its jurisdiction of formation or
organization.


(iv)    Opinions of Counsel. Opinions of counsel for each of the Credit Parties,
with respect to Delaware and New York law, in customary form and as to such
customary matters as Agent acting on behalf of Lenders may reasonably request
and including, among other things, opinions regarding the due authorization,
execution and delivery of this Amendment and the enforceability thereof, dated
as of the Second Amendment Effective Date.


(c)    Beneficial Ownership. Each Credit Party or Subsidiary thereof that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall have delivered to the Agent, and any Lender requesting the same, a
Beneficial Ownership Certification in relation to such Credit Party or such
Subsidiary, in each case at least five (5) Business Days prior to the Second
Amendment Effective Date.


(d)    Amendment Fees. The Agent shall have received, for the account of each
Lender consenting to this Amendment, an amendment fee equal in an amount equal
to 20 basis points on the aggregate amount of the sum of (A) the Revolving Loan
Commitment of such Lender and (B) the outstanding principal amount of the Term
Loans held by such Lender, in each case, after giving effect to this Amendment.


(e)    Other Fees and Out of Pocket Costs. The Borrower shall have paid any and
all reasonable out-of-pocket costs incurred by the Agent (including the fees and
expenses Moore & Van Allen PLLC as legal counsel to the Agent), and all other
fees and other amounts payable to the Agent, in each case in connection with the
negotiation, preparation, execution and delivery of this Amendment.




ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the date hereof, all references to the Credit
Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.




--------------------------------------------------------------------------------




Except as specifically amended hereby or otherwise agreed, the Credit Agreement
is hereby ratified and confirmed and shall remain in full force and effect
according to its terms.


3.2    Representations and Warranties of the Credit Parties. Each of the Credit
Parties represents and warrants as follows:


(a)    Each Credit Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Amendment in accordance with its terms.


(b)    This Amendment has been duly executed and delivered by the duly
authorized officers of each Credit Party and constitutes the legal, valid and
binding obligation of each Credit Party, enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.


(c)    No consent or authorization of, filing with, or other act in respect of,
an arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Amendment.


(d)    The representations and warranties set forth in the Loan Documents are
true and correct in all material respects as of the date hereof (except for (i)
those which expressly relate to an earlier date and (ii) those that are
qualified by materiality or reference to Material Adverse Effect, which are true
and correct in all respects).


(e)    No event has occurred and is continuing which constitutes a Default or an
Event of Default.


(f)    The Collateral Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Agent, for the benefit of the
Lenders, which security interests and Liens are perfected in accordance with the
terms of the Collateral Documents and prior to all Liens other than Permitted
Liens.


(g)    The Obligations of the Credit Parties are not reduced or modified by this
Amendment and are not subject to any offsets, defenses or counterclaims.


3.3    Reaffirmation of Obligations. Each Credit Party hereby ratifies the
Credit Agreement and each other Loan Document to which it is a party and
acknowledges and reaffirms (a) that it is bound by all terms of the Credit
Agreement and each other Loan Document to which it is a party applicable to it
and (b) that it is responsible for the observance and full performance of its
respective obligations under the Loan Documents.


3.4    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.


3.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
Agent in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable fees and expenses of the
Agent’s legal counsel.






--------------------------------------------------------------------------------




3.6    Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.7    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Amendment.


3.8    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


3.9    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective permitted successors and
assigns.


3.10    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 9.18 and 9.19 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.


[Signature pages to follow]




--------------------------------------------------------------------------------











IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.




BORROWER:    PMI HOLDINGS, INC.,
a Delaware corporation




By:    /s/ Weldon Spangler            
Name:     Weldon Spangler
Title:     Chief Executive Officer and President


GUARANTORS:    PAPA MURPHY’S COMPANY STORES, INC.,
a Washington corporation


MURPHY’S MARKETING SERVICES, INC.,
a Florida corporation


PAPA MURPHY’S INTERNATIONAL LLC,
a Delaware limited liability company


PAPA MURPHY’S WORLDWIDE LLC,
a Delaware limited liability company




By:    /s/ Weldon Spangler            
Name:    Weldon Spangler
Title:     Chief Executive Officer and President


PAPA MURPHY’S INTERMEDIATE, INC.,
a Delaware corporation




By:    /s/ Yoo Jin Kim                
Name:    Yoo Jin Kim
Title:     President


















PMI HOLDINGS, INC.
SECOND AMENDMENT

--------------------------------------------------------------------------------






AGENT AND LENDERS:            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent, L/C Issuer,
Swingline Lender and Lender


By:     /s/ Maureen Malphus            
Name:     Maureen Malphus
Title:     Vice President


CITIZENS BANK, N.A., as a Lender


By:    /s/ Thomas Hung            
Name:     Thomas Hung
Title:     Managing Director


REGIONS BANK, as a Lender


By:    /s/ Jake Nash                
Name:     Jake Nash
Title:    Managing Director


MIDCAP FUNDING XVI TRUST, as a Lender


By:    Apollo Capital Management, L.P.,
its investment manager


By:    Apollo Capital Management GP, LLC,
its general partner


By:    /s/ Maurice Amsellem            
Name:     Maurice Amsellem
Title:    Authorized Signatory


MIDCAP FUNDING XXX TRUST, as a Lender


By:    Apollo Capital Management, L.P.,
its investment manager


By:    Apollo Capital Management GP, LLC,
its general partner


By:    /s/ Maurice Amsellem            
Name:     Maurice Amsellem
Title:    Authorized Signatory


BANNER BANK, as a Lender


By:    /s/ Thomas Marks            
Name:     Thomas Marks
Title:     Vice President


PMI HOLDINGS, INC.
SECOND AMENDMENT

--------------------------------------------------------------------------------





SCHEDULE 1.1(b)


Revolving Loan Commitments


Lender
Revolving Loan Commitment
 
 
Wells Fargo Bank, National Association
$1,547,202.76
Citizens Bank, N.A.
$996,503.62
Regions Bank
$786,713.25
Midcap Funding XVI Trust
$3,750,000.00
Banner Bank
$419,580.37
 
 
Total:
$7,500,000









